Inaugural address by the President of the European Parliament
Former Presidents of the European Parliament, Madam Federal Chancellor Angela Merkel, President of the European Council, Mr Barroso, President of the Commission, Mr van der Linden, President of the Assembly of the Council of Europe, Presidents and representatives of the European institutions, honoured guests, and, above all, ladies and gentlemen, Members of the European Parliament, electing a new President every two and a half years - a short time by historical standards - has been the tradition of the European Parliament since its first direct elections in June 1979, but let us not forget that one President of the European Parliament lives through five European Council Presidencies - in this case Germany, followed by Portugal, Slovenia, France and the Czech Republic - and so the responsibility borne by our Parliament is self-evident, particularly at this time when the task of uniting Europe has come a long way, but is not yet complete and indeed, given the current failure of the constitutional process in France and the Netherlands, is still in danger. Being aware of this responsibility, the European Parliament cannot allow itself to be outdone by anybody when it comes to completing this task of unifying our continent.
(Applause)
We all live within a continuum including those who went before us and those who will come after, and so I would like to thank my predecessor, Mr Josep Borrell Fontelles, most warmly and sincerely on behalf of the whole European Parliament and, in particular, also on a personal level, for his great commitment and indefatigable work as our President over the past two and a half years!
(Applause)
I also extend warm and sincere thanks to the former Presidents who are with us today:
Mr Emilio Colombo, President of Parliament in the days before it was directly elected, and then his post-1979 successors Mrs Simone Veil, Lord Plumb, also known as Henry Plumb, Mr Enrique Barón Crespo, who is still with us here, Mr Egon Klepsch, Mr Klaus Hänsch, who is still an MEP, Mr José-María Gil-Robles, Mrs Nicole Fontaine and Mr Pat Cox.
(Vigorous applause)
I extend a very warm welcome to all of you. It is a cause of great joy to us that you have all accepted the invitation to be here. Mr Pierre Pflimlin and Mr Piet Dankert are no longer with us. We remember them with gratitude.
I share with Mr Klaus Hänsch, Mr Ingo Friedrich, Mr Karl von Wogau, Mr Francis Wurtz and Mr Jens-Peter Bonde the privilege of having been a Member of the European Parliament since its first elections in 1979. Since then we have lived through highs and lows in European politics.
The greatest success has been overcoming the division of Europe. Our shared values have prevailed. The accession to the European Union of the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia - and of Cyprus and Malta - on 1 May 2004, and of Bulgaria and Romania on 1 January this year, together with the reunification of Germany on 3 October 1990, remain for me the miracle of this generation. We all have reason to be extremely happy about this, now as always.
(Applause)
We all, however, still have to learn from each other and to strengthen our respect and understanding for each other. We should stop talking about the 'old' and the 'new' Member States. All of us, together, constitute the European Parliament, and the nations that we represent are the community of the European Union.
(Applause)
In the 1980s, there was talk of 'Eurosclerosis'. Then, however, along came the single market and the single European currency. We in this House fought to secure our rights, and will continue to do so. Today this Parliament is influential and self-confident. Experience, then, teaches us that we can win successes for Europe when we want them ourselves, when our will to achieve unity for our continent while maintaining its diversity remains strong and determined. I would like, today, to ask you all to continue in this determination.
We shall only succeed in this, though, if the citizens of the European Union - alongside their attachment to home and their own country - understand and are aware, as Europeans, of what binds them to one another. A sense of community and a sense of being 'us' are necessary conditions for our shared future. European unification is not simply a desire dictated by our minds; European unification is also an affair of the heart. Making this clear to people is perhaps the greatest challenge that we must meet together.
What we have to do is to serve the citizens of the European Union. Europeans should be proud of what they have achieved by their labours over the centuries in terms of values, freedom, law and democracy. It has been a long haul. We know that our European roots lie in Greek philosophy, Roman law, the Judeo-Christian heritage, the Enlightenment - in other words, in our shared European culture. Together with those, though, there have also been tragic European civil wars, and in the 20th century the totalitarian ideologies, with their contempt for humanity, and then, in 1945, the courage of the founding fathers in following the path of forgiveness and reconciliation, in building a new, better, more peaceful, shared Europe. We should still remember this today, and rediscover the things that are common to us all. The great French European Jacques Delors followed Robert Schuman in speaking of the 'European soul'. The great Polish European Władysław Bartoszewski once said: 'Europe means above all else freedom of the individual and human rights - both political and economic'. They were both right.
I would like to talk about European values. They are, in essence, founded upon the idea of human dignity. It is in the dignity of the individual that we respect the other, place ourselves under obligations, and thus build a system based on responsibility and solidarity. In our practical political activities we should always serve the cause of human dignity, and I would like to encourage all of us to defend that, and human rights throughout the world.
That is not an abstract plea. We are not the world's teachers, but our humanitarian image and our values become more convincing to others if we live our own lives with credibility. This has very concrete implications for our policies:
we want partnership with a Russia that is democratic and capable of action, and so we expect the Russian authorities to make visible efforts to ensure that the murderers of Ana Politkovskaya, who did so much for press freedom in her country, are punished appropriately.
(Applause)
We shall never forget that without the United States of America neither National Socialism nor Soviet communism could have been vanquished, but we also have to say to our American friends that Guantánamo is incompatible with any legal order founded upon our European principles.
(Applause)
We protect human life. If anyone - as, for example the President of a nation with a great history of civilisation has done - denies the Holocaust, we will firmly repudiate such assertions in order to ensure that the horror of a new holocaust is not visited upon us.
(Applause)
It is our conviction that the people of Israel and Palestine are linked by their common human dignity. We therefore support equally the right of Israel to exist and the right of the Palestinian people to live in a State of their own.
(Applause)
We stand alongside those who are fighting peacefully for freedom and democracy, and that explains our solidarity with the Sakharov Prize winner Alexander Milinkevich and his fellow fighters for a democratic Belarus free from fear and oppression. We stand in the same solidarity with our other Sakharov Prize winners, 'Las Damas de Blanco' (The Ladies in White) in Cuba and Aung San Suu Kyi in Burma/Myanmar.
We defend human dignity and human rights. We, in the European Parliament, are utterly convinced that the death penalty is irreconcilable with these. I urge us all, the institutions of the European Union and the Member States, to stand up, the United Nations, for the abolition of the death penalty.
If we want to achieve our goals, we must continue to work on building a European Union that is capable of action. We must endow ourselves with a constitution that ensures that we can represent our values and interests in Europe and as a respected partner in the world.
The great speech given by Louise Weiss on 17 July 1979, here in Strasbourg, in her capacity as Oldest Member of the first directly elected European Parliament still rings in my ears. She said: 'In any event, let us never forget that we are heirs and executors at one and the same time: the heirs of an intellectual world and its executors for the benefit of coming generations'
I cannot put it better myself. Our feelings today are scarcely any different from those expressed in 1979 and yet at the same time we live in a world of new challenges that are peculiarly our own.
The idea of uniting Europe has for the most part been carried through successfully since the signing of the Treaty of Rome 50 years ago. It has become the outward expression of one of the happiest periods in our long European history. To begin with, after the Second World War, the idea of Europe drew its strength from the desire for peace and freedom. Then strengthening prosperity and achieving social equality became the tasks and motivations for European union. In both ideas Europe remained true to itself, as the unifying of our continent afforded a unique opportunity for the two halves of the continent, which had been divided for far too long, to grow together in freedom.
Today, Europe is motivated by its citizens' desire for security, and is respected by them on that account. This is our very serious concern, thrust upon us, unasked for but unavoidable, by the need to combat terrorism. For this we need answers to the questions that weigh heavily on the minds of our citizens.
The need for security also includes the task of providing employment and social protection in a rapidly changing world. We cannot make ourselves safe from globalisation. We must construct a cushion by strengthening our competitiveness while retaining the European social model.
It includes not just talking about the dramatic change in climate, but taking the necessary measures - together with our partners in the world - and enforcing them with determination, before it is too late.
Security involves such things as a shared supply of energy and a common immigration policy that takes as much account of human rights as of the need for integration in our society. We must not allow people to go on dying in the waters of the Mediterranean.
We cannot find the security we seek in a world that is going up in flames, in which people live in poverty and subject to social pressure, a world in which disorder prevails and in which the natural environment continues to be destroyed.
If we in Europe wish to live in security, we must commit ourselves as a partner to every aspect of the world's security, and we must be aware of the fact that, without European solutions, most of the challenges faced by this continent and the world can no longer be met. Paradoxical though it may seem at first sight, Europe's unity has always been strengthened by crises. I am not saying that we need crises because we are incapable of extracting good results from good circumstances. The European Union needs a new departure, a renewal. The road is a hard one; that is true, but I am firmly convinced that our continent is better equipped today for its future in the world of the 21st century than it was 15 or 20 years ago.
We ourselves shall be judged on how well we set the newly achieved European unity on a lastingly good and safe path. Politicians, such as ourselves, are expected to exercise leadership; we must give better reasons than we have so far for why Europe is good for us all, what added value European union brings and what the aims of our efforts are. We must overcome the impression that European policies only have a technical function, with no long-term goal or enduring meaning. We must persuade by what we do, and if we are to do that, we must concentrate on essentials.
It is our common task to prepare for the future in such a sustainable way that it is as safe as humans can make it for our children and our grandchildren. For this we need to make a new start, for a better Europe, a stronger Europe, a Europe that looks to the future. Above all, though, we need a Europe that believes in itself, that draws its strength from its values and that wants to, and can, be a good partner in the world.
Without the media we cannot convey Europe to the public. I would like specifically to thank the correspondents and journalists here in Strasbourg for their fair and objective reporting, but I appeal to the national media, particularly the television channels, whether private or public, to play their part in relations with the European public. It is no longer appropriate to the times to portray European union only from a national perspective. I ask the national broadcasting corporations to open their studios to European themes and to invite Members of the European Parliament there as guests to talk about them.
(Applause)
We need a new pact between the citizens of Europe and their political institutions in the European Union. The 'Citizens' Europe' and the credibility of the European institutions depend upon each other. The 'Better Lawmaking' programme can make a contribution to this if it achieves more democratic oversight, transparency in the Council, reliable transposition into national law, social, environmental, economic and administrative impact assessment, and simplification of the legal texts. When planning a piece of European legislation, we should always ask ourselves: Does it serve people and the environment? Is it necessary in the light of the subsidiarity principle? Does it make us more competitive? Does it reduce red tape and costs? Only if these questions can be answered in the affirmative should we, the legislators in the European Parliament, go into action.
We, the European Parliament, should not only be at pains to represent citizens' interests. We should also show our respect for the dedication of European citizens who by their work are raising Europe's profile - in Europe and in the world. We should introduce a European Parliament award for that. Why, too, for that matter, should we not also pay particular honour to commitment on the part of young people to the European idea? High-ranking European awards have had such a good effect on public awareness, why do we not create awards for the younger generation, for young Europeans who are showing exemplary dedication to the European ideal?
In national museums, European history is nearly always represented in purely national terms. I would like to suggest a locus for history and for the future, where the concept of the European idea can continue to grow. I would like to suggest the founding of a 'House of European History'. It should not be a dry, boring museum, but a place where our memory of European history and the work of European unification is jointly cultivated, and which at the same time is available as a locus for the European identity to go on being shaped by present and future citizens of the European Union. A 'House of European History' such as this should be established in the seat of the European institutions and should network with comparable foundations in the Member States. The 'Declaration on the Future of Europe', to be adopted jointly by the European Council, the European Parliament and the European Commission on 25 March 2007 in Berlin - an event over which you, Mrs Merkel, will preside - could create the conditions for this.
The European Union is the largest grouping of nations in the world, consisting of 27 nations with almost 500 million citizens. Europe is a complex continent, one that presents us with enormous challenges, and the European Union can no longer be governed by the instruments of current Treaty law, which have become inadequate. If our community of values is to endure, it needs fundamental reform. The Constitutional Treaty strengthens both the European Parliament and the national parliaments, strengthening both parliamentary life and democracy. Communal self-administration as the basis of our European democratic order is recognised for the first time. The distribution of powers defines European competencies. I will be quite frank in saying that I say to you quite openly that I do not understand people who on the one hand criticise 'Brussels' - and sometimes that is just as justified as it is to criticise national politics - but at the same time reject the Constitutional Treaty, which is the very instrument we need to help eradicate and rectify the perceived deficiencies.
(Applause)
This House stands by the Constitutional Treaty - about that we must not allow there to be any doubt. We want to help make the principles and substance of the Constitutional Treaty, including its values, a legal and therefore political reality. The consensus arrived at here in the European Parliament on the services directive and on the limits of the European Union's ability to enlarge is a constructive response to people's concerns. The 'Declaration on the Future of Europe' scheduled for 25 March 2007 in Berlin could be another important milestone on this road. At its heart should be commitment to our values and to the necessary reforms; an undertaking to rise jointly to the challenges of the future of which I spoke earlier; a commitment to solidarity among the nations of Europe and to the supremacy of law as the basis for our actions. No country, no nation of the European Union is to be left alone with its fundamental problems. That also, however, rules out national selfishness. Anyone who serves only the interests of his own country will ultimately squander these as well, because he will destroy the solidarity that is needed if they are to be defended.
(Applause)
We intend to help to ensure that under the German Council Presidency a road map and a mandate are agreed at the summit in Brussels on 21 and 22 June, as the outcome of which full implementation of the substantive core of the European Constitution will be in place by the next European Parliament elections in 2009. I would like to remind you that the Constitutional Treaty was signed by all 27 governments and has already been adopted by 18 countries. Of course, we have to respect the results of the referenda.
Quite apart from that, though, if a change of government in a country calls into question that which has been agreed by the European Union, not only is society split in that nation, but our continent, which is already quite complicated enough, is increasingly incapacitated. We must commit to our European legal principles: pacta sunt servanda - treaties are to be honoured.
Our will to implement these necessary reforms must be strong and determined, and we must drive forward these reforms in such a way that the nations of the European Union are brought together rather than driven apart. We insist that the European Parliament must be appropriately involved in the work.
We in this House must also be prepared to reform ourselves. In the first instance that will make great demands on every one of us, for example in terms of being present for votes and important debates. As we are all aware, a lot remains to be done in this respect. I wish the House were always as full as it is this morning, although there is still room for a few more, and so, on Thursday, the day after tomorrow, I shall be submitting a proposal to the group chairmen for a comprehensive reform of the way this House works. The Conference of Presidents, in other words the group chairmen - and they are important people - have already set up a working party on how to improve the way we work. I can see smiles on the faces of the Group Chairmen, who are pleased to hear that confirmed. I ask you, fellow-Members, to start work and to present us with its results as soon as you possibly can.
This House is efficiently run, and I should like to thank Secretary-General Julian Priestley, who will be leaving office on 1 March after ten years, most warmly and sincerely for the great dedication he has shown!
(Applause)
Ladies and gentlemen, there is no doubt about the fact that, from time to time, and perhaps more frequently than that, there is cause to criticise the administration; we positively welcome such criticism. Those, though, who have worked closely with Mr Priestley and his staff come to recognise just how aware of their responsibilities they are and how great their commitment is, and I have never known any of them to act contrary to the President's intentions. I do of course hope that things will go on like that throughout my term of office, and, in order that we may all go in the same direction, I shall maintain close contact. My warm thanks, then, go to Mr Julian Priestley, and let me say that the only yardstick by which the administration should be judged is the way that it serves our European convictions - without party political bias, fairly and objectively.
I can tell this House that Europe's future is largely dependent on successful coexistence between the cultures and religions within the European Union and between the European Union and our neighbours, first and foremost in the Arab and Islamic world.
We must therefore do our part to ensure that dialogue among cultures and religions is the hallmark of Europe. We live in the continent of the three great cultures and religions - the Christian, the Jewish and the Islamic, and we have fellow citizens who come from one of the world's other great cultures and who are adherents of the world's other religions. We, in this European Parliament, must encourage and support examples of European civil society that are dedicated to dialogue between cultures. In Seville I made the acquaintance of the work of the 'Tres Culturas' organisation, and I say to you - not only to honour my Spanish predecessor, Mr Josep Borrell - that we must actively support every example of coexistence in Europe of Christians, Muslims and Jews - and also, of course, of those who do not belong to any of these religions. This is a crucial investment in our intellectual development. At the same time, it is the best contribution we can make to encouraging dialogue between cultures across the Mediterranean and beyond, to the Middle East and North Africa. We do not want the 'clash of civilisations', we want peace in freedom and justice among all nations and beliefs. This means building an intellectual and cultural bridge across the Mediterranean.
This dialogue must be grounded in tolerance and truth. Tolerance does not mean accepting anything and everything. Tolerance means peaceful coexistence through respecting the convictions of the other while maintaining one's own. On one of my many visits to Arab countries, I was asked by a senior Islamic dignitary how Muslims live in Europe. My answer was that they are often not sufficiently integrated, but that they can live out their own beliefs and have their own mosques and places of prayer. I went on to ask him if it was true that in his country a Muslim man or woman could be put to death for converting to Christianity. The fact that I received no answer was an answer in itself.
Ladies and gentlemen, I am firmly convinced that the Dialogue of Cultures can only succeed if it is based on truth and mutual tolerance.
(Applause)
It is my intention to visit the European Union's neighbouring Arab states and, when visiting European Union countries, to try to have talks with ethnic minorities, particularly their younger members. We have an important parliamentary institution for dialogue with the Middle East, including Israel and the Arab world, in the shape of the Euro-Mediterranean Assembly. We must use this institution effectively for peace, partnership and, if possible, friendship. Last weekend, the four presidents who govern the Europe-Mediterranean Assembly, namely the presidents of the parliaments of Egypt, Tunisia - which is currently presiding - of Greece, and I myself, met in Tunis and agreed that the dialogue between cultures and the problem of unemployment in the countries around the Mediterranean would be the theme of the forthcoming dialogue in March, and that we wanted, in June, to give particular attention to the Middle East and to the peace process there, which we hoped would actually be up and running at the time.
As soon as circumstances permit, I shall visit Israel, Palestine and Lebanon. I am grateful for the invitation I have received to address the Israeli Parliament, the Knesset. When inviting speakers to address the European Parliament, we should place the emphasis on the Dialogue of Cultures.
Ladies and gentlemen, it is the task of us all to strengthen democracy and the European parliamentary system, and so we intend to collaborate with the national parliaments in constructive partnership for the good of our nations and of the whole European Union.
Helmut Kohl, honorary citizen of the European Union, once said, 'We do not have much time. The world we live in is not prepared to wait for us to solve our internal problems'. He was right. To this I would add that failure to act, indifference, would be the greatest wrong we could commit.
At the end of my term of office a new European Parliament will be elected. If we do convincing work and if good things are said about Europe in the national capitals as well, then the turnout for the European Parliament elections will go up again. It should be our ambition to achieve this.
Our work is often unglamorous, it can be stressful and not particularly spectacular, but our goals are great, and so much is expected of us. We seek to live up to that. In this task I would like to represent you all in such a way that the dignity of the European Parliament, the unity of our continent of Europe and the effectiveness of the European Union are strengthened. I ask you for your help, thank you for your confidence and hope that together we can achieve our goals.
(Sustained applause)
Mr President, Mr Poettering, former Presidents and present Members of the European Parliament, Mr Barroso, President of the Commission, you, Mr President, are one of the Members of your House who witnessed its first hours; it could, I think, be said that you have helped shape this House in its remarkable growth from its earliest infancy to becoming what is now a very emancipated parliament with confident Members, clear party structures and parliamentary groups, and hence a demanding partner in European debate, and one we cannot imagine ourselves having to do without.
The development of this Parliament is one of the European Union's success stories, and we now know that without the work of the European Parliament, much of what we have achieved for Europe's citizens would have taken another form. I would like to call to mind, from recent history, the work on the chemicals legislation REACH, the elaboration of the services directive and the debates on the financial perspective, in which we constantly strove to set forward-looking priorities and managed to push them through, in tough negotiations with the Council and the Commission in some cases.
In your speech today, you drew our attention to the next European Parliament elections in 2009. We will face the citizens of Europe together - we as representatives of the nation states and you as representatives of the European Parliament - and will have to give an account to almost 500 million people of what concerns us, in what way this Europe of ours benefits them and why it matters. It has to do with peacekeeping, with solidarity within the European Union and with prosperity and social security in a global world in which competition has become much tougher for all of us. It is for this reason that we must not lose sight of the whole picture in the midst of all the specific routine parliamentary work. With your work programme you have emphasised the role which you envisage for the European Parliament as well as for the European Union in the world.
We agree that the issue of the constitutional treaty will be the crucial issue for the 2009 elections - both in connection with our self-perception and our relationship to our citizens, and, secondly, also in terms of a 27-member European Union's capacity for action. It is for that reason that the German EU Presidency, together with the Commission, Parliament and the Member States, will do everything in its power to set a timetable for completing this project so that people in 2009 know what kind of Europe they are voting for and how this Europe will be able to act in future.
(Applause)
My plea is that we should continue our discussion on how we can further clarify the structure of the respective relations between the Commission, Parliament and the Council, even though it still sparks controversy in some areas. For that reason too, as I mentioned in my opening speech, I have put the issue of discontinuity on the agenda, because I believe this topic will be important in the longer term. How does a newly elected Parliament - or, for that matter, a newly-elected Commission - perceive itself? What has to be achieved, and how? Even the Constitutional Treaty does not fully answer these questions, and that is why I believe the debate must go on.
(Muted applause)
Turning to the problems of substance, it is clear that the subject of energy will play a quite central role at the Spring Council on 8 and 9 March. I would like, today, to tell you about our efforts to organise this Council meeting, but not before expressing my sincere thanks to the Commission, which has given us ambitious packages of directives and findings on energy and climate protection for the agenda. In the upcoming councils to prepare for the Spring Council - the Competition Council and the Environment Council - we now have to establish the decisive conditions for a fruitful debate within the Council. I support the goal of the Commission to reduce CO2 emissions by 30% by 2020 as long as we find international partners. I believe that our international travels give us all encouragement to draw attention to the fact that Europe generates 15% of CO2 emissions, while 85% are generated outside the European Union. Europe must be a pioneer - a goal to which I think we should commit ourselves - but Europe must also make clear that no problem illustrates more visibly than this one how this world interacts and that the action of one continent is not sufficient to dispel the threat posed to the whole of humanity.
(Applause)
We will have to hold discussions on developing a competitive internal market; we can already sense that these will be very difficult, but that will come as no surprise to anyone who has studied the subject. We will not shy away from these debates, for a functioning internal market within the energy market is essential. We intend to put the issue of energy efficiency on the agenda, and we will talk about renewable energies. The German EU Presidency will appeal for the adoption of specific figures and reduction approaches which are binding. I want to make it absolutely clear that no Member State can evade this responsibility. For this reason the Federal Republic of Germany, if I may say so as Chancellor, has already had to make compromises with the Commission, and we did not find that easy. We did this quite deliberately because I believe that each Member State must do its part. It would be foolish to believe that climate protection works without anyone noticing, and that is why that erroneous belief must be abandoned.
(Applause)
We will have to give our attention to the topic of external energy policy, particularly in the negotiations on a cooperation agreement with Russia. Here, too, I have to say that we hope and are working to ensure that these negotiations can commence. We have not, alas, got that far yet, but I am optimistic that we will have taken a positive step forward by the time we meet for the EU-Russia Summit in May, and we will put the issue of 'better regulation' on the European Council agenda; here, too, I would ask for your House's support in order to ensure that we do not become bogged down in vague assurances, but that we commit ourselves to quantitative reduction objectives.
I am aware of the concerns and the fears that less regulation may also entail less protection. That is not what we want, but there is room for improvement in the way in which we organise bureaucracy today, and I would add that, from the perspective of Europe's citizens, improvements are needed on that front. That does not mean that a regulation is not valid if we do not use the most complicated form to verify it.
(Applause)
Mr President, our consultations in connection with the declaration on the Europe of the future on 24 and 25 March are going well. We intend that they should continue to do so. In your comments you emphasised very clearly what people expect from the European Union with regard to its external relations and its security and defence policy, and I share your commitment to human rights, of which your House has a great tradition, and I am pleased to note your desire to make dialogue between cultures one of your priorities. During my recent trip to the Middle East I was made aware of the great expectations which people have placed in the European Union and all its institutions. One can, in the Middle East, almost physically feel the yearning for peace and the concern about Iran's nuclear programme. In this area we have a great responsibility to do everything we can - with the players in the region as well as the United States of America and Russia, of course - to set in motion the peace process which people await with such longing.
I have said before, and will say again, that the end of the Cold War brought something unexpected into the lives of Europeans such as ourselves. We have seen that today, now with twenty-seven Member States, we can again work and contend for peace and freedom in a democratic process with almost all European countries, even though it is not always easy. This, the wonder of our age, should encourage us to strive for miracles and opportunities in other regions of the world.
That which Palestinians and Israelis have not experienced for decades - a life in peace, a life in two neighbouring countries which are not at war, a life with the prospect of prosperity - must also be our goal, because we have simply seen firsthand that peace and friendship can emerge from seemingly insurmountable differences. This experience brings with it an obligation for us as Europeans to become involved in this process. That is why I am very grateful that you, together with all your colleagues in the European Parliament, have set this as one of your priorities.
Mr President, you quoted Mr Helmut Kohl and said that we must hurry and cannot afford to constantly focus on ourselves. For people in the European Union expect us to continue to shape this successful continent successfully in the age of globalisation in the interests of its citizens. Millions, indeed billions, of people in the world expect the European Union, with its experience and prosperity, to do its part in enabling the world to enjoy more peace and more freedom. Let us work together to that end. Thank you for your speech; I look forward to good cooperation with your House.
(Applause)
My warm thanks to you, too, Chancellor Merkel, for that encouraging speech. We will do everything in our power to ensure that the Council, the Commission and this House work together successfully for our continent, for the European Union.
President of the Commission. Mr President, Chancellor Merkel, former Presidents of the European Parliament, Presidents of the European institutions, honourable Members, this year we celebrate what the European Union has achieved over the last 50 years: a history which has seen the European Parliament increasingly come to embody European democracy.
I salute the presence here today of the former Presidents of the European Parliament. On my own behalf and on behalf of the Commission, I thank you all for your individual contributions to Europe.
I want to congratulate you, Mr President, for this initiative. It is indeed important. Some politicians believe the world did not exist before they were born. I think that it is important that we who are serving our citizens through institutions keep this institutional memory. A decent and civilised society pays homage to its history and respects the institutions. I want to thank you for your speech, which had both vision and substance. I share the views and commend the commitment.
Honourable Members, you have elected a President whose experience and commitment to our common European project is second to none.
Our European values underline the essence of the Europe we want and treasure: a Europe of peace, freedom, democracy, prosperity and justice. The enlargement and integration of Europe to include 27 countries, free of war and free of totalitarianism, underlines the strength of these values and the lessons we have drawn from history: only through a shared undertaking are we able to provide the answers to our citizens in the global world of the 21st century.
Cultural and religious pluralism is a strong European value. In this sense, I particularly welcome the emphasis by President Poettering on intercultural and religious dialogue. The European Union is well placed to promote this dialogue. We are steeped in diversity: diversity of traditions, of cultures, of language, of nations. It is one of our precious gifts as Europeans. We are to some extent a success in globalisation. We, better than anyone, can shape this globalised world.
Dialogue is the way to ensure that diversity, far from causing division, enriches our unity. I strongly believe that cultural diversity is a source of Europe's strength and of its ability to promote its values and interests in the world. This dialogue has to be nurtured properly. We intend to make next year's Year of Intercultural Dialogue the platform for this dialogue. The Commission has long pursued a dialogue with religions, churches and communities of conviction, including those who do not have a religion. I would like to take this forward in partnership with the European Parliament, as a visible demonstration of how European institutions, working together, take European integration forward.
To signal the importance of this dimension, last year I invited the President of the European Council to participate in a meeting with religious and church leaders. I welcome the agreement to hold a summit in May this year, with the three Presidents of the European political institutions and leaders of the main religions and churches, which I will be honoured to host.
On 25 March, we have the opportunity to celebrate both our achievements and our values. I am delighted that the European Parliament and the European Commission are playing a full part in the preparations for the Declaration on the future of Europe, following my proposal last May. This Declaration, to be signed in Berlin, represents a real common point of reference - a confirmation of what the European Union is for and a mission statement for what we want to achieve in the 21st century.
Last month, in this House, I made proposals I would like to see in the Berlin Declaration. I did not do it for the sake of making proposals. They correspond to results that European citizens want us to achieve. And I believe that it is by focusing on the goals of our common project that we will be able to reach a strong and enlarged consensus, including a consensus for an institutional settlement.
I am convinced that if Europeans see the European Union addressing globalisation, promoting economic growth and jobs, showing social solidarity, tackling climate change, increasing democratic legitimacy, bringing security to its citizens, defending our values and interests worldwide, then they will trust the European Union to reform itself to meet tomorrow's challenges and to deliver practical results.
We are all here to serve European citizens. If we are to enjoy public consent, we need to target our activities on citizens' priorities and we need to work in a way that justifies their confidence, particularly respecting the principles of subsidiarity and transparency. We set out exactly this approach in our Citizens' Agenda Communication of last May.
In order to achieve results, we need to preserve and develop institutional partnership; a partnership founded on the separation of competences, but also on the idea of institutional interdependence. While respecting the autonomy of each institution, we need to stress the commonality of our European principles. Despite some natural political and ideological differences, those who are committed to these principles should build a truly European partnership.
I believe that cooperation between Parliament, the Council and the Commission is working well. It has proved itself against some stern tests. Over the past year we have seen difficult dossiers resolved on services, chemicals, REACH and the financial perspectives, to name but a few. This was a result of the three institutions working together with this spirit of partnership. I am committed to working closely with you, Mr President, as well as with Chancellor Merkel and her successors at the helm of the Council. I am convinced this is the best way to deliver the results our citizens demand.
The resolution of the debate on the future of Europe is not a sideshow: a more efficient and democratic European Union goes to the heart of our ability to deliver policies and results. We all know this is what the constitutional treaty would have achieved, and there are limits to what we can achieve without it. As I often say, we cannot build tomorrow's Europe with yesterday's tools. The Nice Treaty is not enough.
(Applause)
I know that the European Parliament shares the commitment of the European Commission to give full support to the work of the German Presidency to find the right way forward. The energy and commitment of Chancellor Merkel gives us real hope that we can find a consensus and make a compelling case for reform and progress to European citizens. But the Presidency of the Council can only achieve results if it is supported by all the Member States. Today, where all the European institutions are here reunited, I wish to repeat my call on Member States to find a solution as regards the constitutional treaty. I know, after the 'no' votes in two Member States, that it is difficult, if not impossible, to ratify exactly the same text. But let us not forget that all the governments signed the treaty. This has at least a double implication. First, Member States recognised that the Union needed to solve common problems and common challenges. And we have not solved them yet. Second, the act of signing a Treaty also implies a responsibility towards the other Member States, towards European institutions and towards European citizens. It is the duty of all European governments to be constructive and active in the search to find a common solution. And I would like to stress the word 'common'. At a historical moment like this, when we celebrate the peaceful unity of Europe, we do not have the right to divide it again.
Regarding their positions about Europe, sometimes some politicians remind me of James Mill, the father of John Stuart Mill. John Stuart Mill once said that his father loved mankind in general, but hated each person in particular.
(Laughter)
We also see many politicians in Europe that profess their love for Europe in general, but then resist European solutions to energy, climate change, immigration and, of course, the institutional settlement. Let us be frank: we do not need declarations of intent; what we need is commitment.
(Applause)
And we face decisive tests in the near future, starting with the energy and climate change package in the European Council in March. I very much welcome the statement Chancellor Merkel made just now. Let us be honest with ourselves. Coherence is a requisite for credibility. We are not credible when we say that we want to speak with one voice to the outside world on energy and we keep speaking among ourselves with 27 voices and 27 markets. We are not credible when we set the fight against climate change as one of the most important priorities for Europe and afterwards we are not able to agree on specific goals for our policies. So, we need to be coherent and credible.
Mr President, Madam Chancellor, honourable Members, I have high hopes for the period between now and the end of this parliamentary term. I believe we have established the right priorities, and the right foundation of partnership to make them work. I look forward to working closely with President Poettering and with this Parliament, and with colleagues in the European Council, to deliver real reform in Europe and real change for Europe's citizens to the end of this decade.
I believe we can build a Europe that will be able to shape the future of our world around the values of freedom and justice that are so important for us.
(Applause)
President Barroso, I should like to thank you for your statement and especially for your commitment to partnership with the European Parliament, which is most welcome. I should like to thank you on my own behalf as well. We look forward to the continuation of our good cooperation.
Mr President, Madam President-in-Office of the Council, Mr Barroso, ladies and gentlemen, I should like to offer my wholehearted congratulations to you, my dear Hans-Gert, on your brilliant speech on how Europe needs to regroup and once again join forces.
Addressing, on the one hand, the speakers from high office who took the floor before you and whom I take this opportunity to greet, and, on the other, representatives of all Europe's institutions, you expressed your vision of the future of the EU. It is a vision of a united, integrated Europe, but also a Europe that is open to the world and aware of its international responsibilities, a Europe with which the citizens will more readily identify and to which they will feel closer.
It is a vision that the Group of the European People's Party (Christian Democrats) and European Democrats shares deeply. I appreciate the proactive, positive and constructive tone of your proposals. The time has come to stop talking negatively about Europe and to stop asking what we will become. Rather, we must channel our efforts into doing what we have to do.
The European Project is a success. Not only has it led to the development and prosperity of our countries, it has also guaranteed peace on our continent.
We have changed the course of history thanks to this project and those who feel that this is not enough should take a look around them in their daily lives, and they will see that the benefits of Europe are to be found everywhere. It would be churlish not to acknowledge this, but it is certainly true that we need to state more strongly the convictions that we have in our deeds and must learn to accord them their due worth. This applies to the euro, which has been a success, and also, on a broader level, to our work as lawmakers.
Mr President, ladies and gentlemen, we have every reason to be confident in our future within the EU. We will face the challenges ahead as a united and determined Europe, and certainly not as a morose, inward-looking Europe obsessed with its past.
Mr President, our group shares your priorities, which we believe address both the major challenges posed by the modern world, and our citizens' day-to-day concerns. The two are interlinked. What do European citizens want? They want more freedom - true in particular of young people - and more security and protection against the threats we face. They want to be able to work and to enjoy the fruits of their work. They also want Europe to defend and promote the values of our civilisation and our culture.
They are in favour of environmental protection and the fight against climate deterioration at European level. They are in favour of a common energy policy guaranteeing safe, affordable supplies, and do not rule out any energy source that may guarantee our independence. They want a fair agriculture and food policy offering prospects for the countryside and guaranteeing food safety, whilst remaining at the forefront of technological developments. They also want a research and development policy that places Europe at the cutting edge of innovation on the world stage, as we proposed in the Lisbon objectives.
Personally, I wish to emphasise today the importance of being close to the citizens and of the need to marry this objective with that of dialogue between cultures and religions, which is the positive side of the fight against racism and intolerance and against exclusion and xenophobia. It is not enough to speak out against these wrongs or to fight against these scourges. What we need to do is to demonstrate, in a positive way, the advantages of exchanging knowledge, the benefits of social mixing, the nobleness of hospitality, the greatness of tolerance and the mutual enrichment of the meeting of cultures.
At the same time, the EU must be very clear about its geographical limits, about its borders and about a common immigration policy. The EU must also define its strategy on globalisation. This strategy must not be based on the survival of the fittest, but on a mix of competitiveness, high employment levels and social protection. What we need is controlled globalisation.
I should once again like to commend the German Presidency, and in particular Mrs Merkel, on pursuing all these issues with such determination. These challenges are not only for the next six months, but for the next ten or 20 years.
The 25 March Declaration, on the occasion of the Union's 50th anniversary could be an opportunity to propose the rebirth of political ambition for Europe. In accordance with the long-term project of the founding fathers, that ambition involves a relaunch of the institutions.
I am aware, Mr President, Madam President-in-Office of the Council, Mr Barroso, the extent to which you set great store by this objective. We trust the Commission and its President, Mr Barroso, to be up to the task of addressing the issue of the institutions. The Commission is both Guardian of the Treaties and guardian of the Community's general interests. We will always stand foursquare behind the Commission as it carries out this dual role responsibly. It is by joining forces and sharing our convictions that we will be able to pull the EU out of its rut.
To finish, I could have quoted Mr Pierre Pflimlin, former President of the European Parliament, whose hundredth birthday would have been this year, who dearly wanted to see a Europe of the values of the spirit. I shall instead turn to that most Europhile of our 20th century writers, Stefan Zweig, who in his superb biography of Erasmus, handed a key to the builders of the Europe of the past and the future: 'There will always be a need for those who show people what unites them over what divides them, and who renew in the hearts of men the belief in a higher form of humanity.'
(Applause)
on behalf of the PSE Group. - (DE) Mr President, former Presidents of this honourable House, ladies and gentlemen, it is in order to avoid the impression that we are at a European People's Party congress that I, a social democrat, have now taken the floor, and what I am now putting myself through is a difficult exercise. You will be aware that I take the view that the speech of this House's President must do justice to everyone in it - or at least approximate to doing so - and that it should not become the subject of partisan political debate, for that is the sort of speech to be delivered, not by the one who convenes all, but by one who puts forward an individual's view for the purposes of debate.
I want to acknowledge, Mr President, that you have delivered a speech behind which the whole House can unite, one in which you have described the essential tasks that lie ahead of us, and that your term of office falls in a decisive period for European politics. There is no way of putting it other than to say that the reforms will either succeed or fail, and if they fail, if the Constitution does not come to pass, if we are thrown back onto the incomplete Treaty of Nice, then - as you brought out very well in your speech - it will be not only a Treaty that will have been brought low, but also an ideal.
In your speech, you gave a description of what the European ideal is, explaining that it is in cooperation between cultures that we find solutions, that religious intolerance is to be overcome by dialogue between religions, that it is on economic and social integration that peace and peaceful coexistence are founded, and that the surrendering of territorial claims can be accomplished through territorial integration. If we set this ideal against the challenges we face, then the nature of those challenges becomes clear; they are hatred between races and peoples, which we find everywhere throughout the world, religious intolerance, which is everywhere on the other side of our borders, and, alas indeed, renewed claims to power over territory. If you want peace throughout the world, with peace established within Europe and between it and its neighbours, you need more than ever the ideal of Europe to counteract such cause of warfare as hatred, intolerance, exclusion and oppression. To these things we respond with integration - both social and cultural - with solutions arrived at between religions and across ethnic divides, and these you described well; my group can do no other than give them its full support.
At the same time, though, we face the challenge - as you so rightly said - of dealing with day-to-day conflicts. People want more than just formal sittings, although I congratulate you on this one, for which we have all been preparing for a long time, and, however sceptical I might be, I will concede that it has gone well. It is not every day, though, that we assemble in formal session. The public want us to come up with solutions to day-to-day conflicts. When the echo of what is said in formal session has died away, everyday life wastes no time in catching us up. There are three things that people want from us: First, they want us to say what is what; secondly, they want us to come up with suggested solutions to it; and, thirdly, they want us to be decisive and to act - together in so far as that is possible, but, if it is not, to do so by a majority decision of the kind that is customary in a democracy. That, too, must be possible, and - by the way - in the Council as well.
Turning to you, Madam Federal Chancellor, before you tell us more about discontinuity, I have no objection to us discussing that, but the greatest generator of discontinuity is the Council over which you preside. That is the problem!
(Applause)
We are, of course, caught out by our own problems, the ones that we all have to address - us here in this House, you in the Council and the Commission with its own. On New Year's Day this year, Mrs Merkel, the magazine 'Cicero' published a marvellous interview with you, which I read with a great deal of attention. One tremendous thing you said in it was this: 'Another thing I aim to do in 2007 is to make more progress on dealing with climate change. [...] With that in mind, I will be giving particular attention, within the international context, to environment issues'. And quite right too! You said the same thing today. Let me now quote what you said elsewhere, something that - if I remember correctly - you said in the German Bundestag, to the effect that you would be vigorous in preventing a single threshold value for the emission of CO2 from new cars with effect from 2012. Voilà - the grim reality of everyday life has caught up with us again.
(Interruption by Mr Cohn-Bendit: 'Discontinuity!')
That, too, is indeed, discontinuity. We must ...
(Interruption by Mr Ferber)
Mr President, you can see that what I feared is coming to pass; this formal sitting could become a lively debate, but Mr Ferber's CSU has so much of its own stuff to deal with that we will allow him an interruption.
Mrs Merkel, Mr Poettering, we must try to meet both demands. We must not only organise formal sittings characterised by high-flying rhetoric, but must also make things happen from day to day. That is what we are calling for. In every speech I have heard today, I have heard reference to the social Europe being the core and basis that holds our society together. Two and a half years ago, when I said that in my first speech as chairman of my group, what I got for it was mocking laughter from certain quarters in this House. Our having made that sort of progress in two and a half years, with all of us now agreed on it, gives me the hope that we will, by the end of your two and a half years in office - and that is how long you have said you will stay there - have moved on even further.
I should like to make just two brief closing comments. I do not, Mr President, share your view that it was the United States of America that defeated Communism or helped to overcome it in Eastern Europe; it was not the United States that did that, but the courageous men and women in Poland; it was they, the Hungarians, and the people in the Baltic States, who defeated Communism, not the Americans, and that, more than ever, needs to be said in this House, with gratitude to the Members from those countries, who represent the new democracies.
(Applause)
My last comment I shall address to you, Mr President, for, since you have turned your attention to the issues of our future, and delivered a speech that is, to my mind, one of the best in this House for many years, it is to you that I will say that I also have the confidence that you will put that into practice. As President of this institution, you will have a weighty task, particularly as regards the Constitutional Treaty, and if you can help to find common ground between the highly divergent views of the Heads of State or Government, in the same way as you managed, as chairman of the Group of the European People's Party (Christian Democrats) and European Democrats) to hold the conflicting interests of that group together, then I am confident that your Presidency will be a good one.
(Applause)
Mr Schulz, It is not for me to judge your speech, but I would like to say that, for one who did not actually want to speak, you managed to do so with a great deal of conviction. Thank you very much for doing so.
on behalf of the ALDE Group. - Mr President, your experience in this House since direct elections in 1979 has qualified you well and has given you a rare sense of perspective for the post you occupy. I congratulate you on your speech this morning.
You have seen the European Union grow from 9 countries in the 1970s to 12 in the 1980s, 15 in the 1990s, 25 and then 27 in this decade, with a queue of countries waiting to join. You have seen the Treaty of Rome supplemented by the Single European Act, the Treaties of Maastricht, Amsterdam and Nice, and now the draft constitutional treaty, as the common market has been enhanced with a single market, a single currency and policies in justice and home affairs, foreign and security arrangements and now energy.
You have also seen - as have some others of us of more recent vintage - a profound change in what the European Union is all about. It is no longer a Union to guarantee peace and security of food supply, but a Union which has to be capable of meeting the three big challenges we face: rapid world population growth and migration, energy resources and climate change, and internationally organised crime linked to terrorism.
Hitherto, the drive for the building of this Union has come from within. Increasingly, it comes from beyond our borders and the response of our institutions has been uncertain. There is a malaise affecting our Union which has led to squabbling between the Member States, who, in the name of preserving national sovereignty, are too often giving free rein to global anarchy; and squabbling between our institutions, which turns our citizens cold, like different denominations of the church, arguing about substantiation rather than asking why nobody comes to church any more.
Mr Poettering, you have the opportunity to lead this House at a time when it is increasingly becoming the dynamo of European integration. It is increasingly to the European Parliament that Europeans must look: a House resurgent and outspoken, holding the Council and the Member States to account when their action against terrorism rides roughshod over the rights we cherish; forging consensus - which escapes the Commission - on the single market in services or on consumer protection measures; working with national parliaments to scrutinise the executive, ensuring the law is respected.
In short, this House is coming of age. Ideology has surpassed nationality as the main determinant of voting behaviour. It is true that this House does not yet possess a right of initiative or the right to propose the President of the Commission, but neither is now unthinkable and increasingly people believe that both would enhance our Union's culture of democracy.
Therefore, Mr Poettering, I hope that you will use your two and a half years to grasp the need for reform of this House; to give us a Parliament better equipped to provide such leadership; a House that meets in full session every week; a House that concentrates on profound political choices rather than voting on hundreds of amendments to move semi-colons; a House that uses its new powers of scrutiny to the full to recall and re-examine our laws.
When you were first elected, this Parliament was a consultative assembly, designed to give a pro forma cover to decisions taken by bureaucrats and diplomats. Now it is a cornerstone of our European home. In 13 years of codecision, that one function has developed the organs of this body, and transparency has given oxygen to our bloodstreams.
I should like to say to Chancellor Merkel that codecision is now needed in all areas of policy-making if the checks and balances of democracy are to work at European level. The fact is that the Union makes decisions that are binding on Member States without proper democratic or judicial control, exposing us to censure by the Court of Human Rights or the constitutional courts. We had a close shave when the German Constitutional Court examined the framework decision on the European arrest warrant and came very close to contesting its legitimacy. If the German Government, which blocked the use of the passerelle clause in Article 42 just a few months ago, really wants to promote democracy in Europe, you will recognise the imperative of qualified majority voting in the Council and codecision with the European Parliament as a basis for all law-making, otherwise in your time at the helm you risk looking like the mime artist, Marcel Marceau, appearing to climb a wall but actually going nowhere.
Mr President, the years 1914 to 1989 on our continent were a 75-year rage of self-mutilation. This year, with Bulgaria and Romania in our Union, we can put to rest the ghosts of that period. However, the roots of freedom lie in courage. I believe there is a German word 'Zivilcourage': you, Chancellor Merkel and President Barroso need to muster the collective courage to take our Union forward as a true democracy, to create what Winston Churchill called in 1945 'a wider patriotism' and a common citizenship for the distraught people of this turbulent and powerful continent.
(Applause)
Thank you, Mr Watson. When you spoke about the vast numbers of amendments I saw smiles on the faces of many of the former Presidents! I think this is a problem which the former Presidents also faced. The worst, however, was when it started in 1979 - as President Simone Veil will remember - when in some cases we had more than a thousand amendments, but we did not have the electronic machinery in place to deal with them.
thar ceann Ghrúpa UEN. - A Uachtaráin, tá tú i do bhall den teach seo le fada anois agus tá tú ar dhuine de na baill is mó a bhfuil taithí aige ar obair an tí seo. Thug tú riamh, agus tabharfaidh, tacaíocht láidir d'Institiúid na Parlaiminte ag leibhéal na hEorpa agus ar an stáitse idirnáisiúnta. Chuir tú polasaí polaitiúil uaillmhianach don dá bhliain go leith atá romhainn amach os ár gcomhair anseo inniu. Tá tacaíocht iomlán tugtha ag mo ghrúpa polaitíochta don iarracht pholaitiúil riamh agus is mar sin a bheidh amach anseo.
Mr President, today is a day that we should reflect on where we have come from, but also give a vision for the future. I think that in your speech to us today, you presented not only a report card of the past, but also a clear pathway to the future.
You raised a number of points in your speech that so far none of my colleagues has touched on. The first, which is in one sense the most impressive of all, is the fact that the President of the Council, Chancellor Merkel, and the President of the Commission, President Barroso, have shown you and this House the respect to be here today to share in this occasion. It reflects well on you obviously as a German to have your leader here, but reflects still more so on this House that Angela Merkel has taken the time to be here with us, despite all the work and efforts that she is soon to take on as President of the Council.
I think it behoves us to respond to that, not just because of the presence of the office holders, but most importantly of all because of the responsibility which the voters of the European Union have placed on us as their advocates and their voices. Sometimes that brings us into conflict with the ideals of the technicians of the establishment of a new European Union. Sometimes it brings us into conflict with the demands of Member State governments. But our one sacred duty as a Parliament is to be that voice, to be the voice of reason, to be the voice of peace, to be the voice of vision, but most importantly of all, to be the voice for the voices. We must remember those who have been lost or forgotten by our societies and ensure that they can be brought forward towards that new future and given that new opportunity.
In your speech today, Mr President, the one thing I thought was fantastic - and it is the first time that I have heard it from anybody in this House with such real sincerity - was what you said about the role of young people within Europe: your idea of having a new programme for young people, a prize for young people, to allow the new generation to appreciate and understand what we already can understand from our own history.
As my colleagues rightly said, we speak about America's defeat of communism and Nazism. They played a role. Let us not deny that Europe would have died without American assistance in the 1940s. Let us not forget that Europe would have died without American assistance in 1918. Let us not forget that, without the assistance of the US in the 1960s and 70s, we would have been under constant and immediate threat from further war and violence. But, let us not also forget that those men and women of vision - whether it was in Solidarity in Poland, the Hungarian uprising, the Spring Revolution, the Velvet Revolution or Pope John-Paul II - all brought a belief in the dignity of human beings, the dignity of difference and the right for people to speak up and to be free in all walks of life. That not only defeats totalitarianism, it defeats all ills which face humankind today and that is why your idea of a cultural dialogue, of an understanding of different faiths and traditions is so important for the future development of Europe. If you read about us, Europe does not present a threat to anybody, of any faith or of none. Indeed, in a lot of ways we tend to become so liberal that we forget about pluralism. We forget about understanding some people who have strongly-held beliefs of a non-violent nature and tend to hound them out of office or out of positions, but at the same time, we can show accommodation to those that have a fairly radical viewpoint in life and give them a space for themselves.
The last two points I would like to make are in relation to the comments made by some colleagues and by the Presidents of both the Commission and the Council in relation to the development of European policy in the future. Maybe I am misinterpreting what the people are saying, but European citizens are fed up with the nitty-gritty talk about institutional change and reforms. What European citizens want to see is action; what European citizens want to see is a positive response to the problems that face us.
We have had some progress towards tackling climate change, social policy and other issues of importance in the single market, but citizens want to see action being taken on a real level that affects their lives in real ways, rather than mere reaction to problems when they arise. Too often in this Parliament we look back and say 'that was done wrong in 1979' or 'this was done wrong in 1992' or something else was done wrong in 1997 or 'we missed an opportunity'. Let us not forget that politics is an art, whereas economics is a science and you get the right result every time if you use the right formula. Politics is an art because it must respond to the needs of society, to the wants and desires of people and, more importantly of all, to the volatility of society as a whole.
Lastly, the most pressing task that we have before us in creating a fairer area of peace and understanding is in the Middle East. I applaud your desire to visit Lebanon, Palestine and Israel and to start to build that process. Europe must be re-involved at a central level in finding the solution to peace in the Middle East.
I would just like to say to you, Mr President, for the next two and a half years, despite the travails that we have brought against you and even though rough winds will blow on your face, you should always realise that you have the support of this House at your back.
(Applause)
Thank you Mr Crowley. You spoke for longer than the time allotted to you. I would not say that you got more time because you said many nice things, but subsequent speakers will have to stick to the time allotted to them even if they do not always share your position.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, we certainly recognise and respect the seriousness and depth of your European commitment, and your speech, today, sets out some priorities with which - even though they remain a little vague - the Group of the Greens/European Free Alliance is substantially in agreement.
You rightly recalled this Parliament's history, and I am very grateful to you for having brought into the Chamber today past presidents of our Parliament. I was able to meet some of them when I arrived in Parliament, as a young and enthusiastic federalist, and to collaborate with many of them on their work: I am therefore truly happy to see them here today.
Despite this, Mr President, we await concrete evidence, and this evidence confronts us with very specific choices, which cannot remain vague. Our Parliament will have to decide whether to remain silent and disciplined or whether to be the forum where action is taken in the name of European interests and values, today almost lost behind diplomatic manoeuvring and national interests. This is our institution's responsibility: to be a platform for European debate and for proposals for a democratic Europe. In this context, Mr President, the contribution of our institution to resolving the constitutional deadlock must not simply be - as you said, repeating word for word, and surely not by coincidence, what Mrs Merkel said to us - 'saving the substance of the Constitution'. We cannot be content to 'save the substance of the Constitution' in a purely rhetorical fashion.
As a matter of urgency, we must do two things which in the past, under the presidency of the Group of the European People's Party (Christian Democrats) and European Democrats and under the presidency of Mr Schulz, this Parliament has not been able to achieve - no, I refer to the two presidents of the majority groups - and that is, firstly, to find a consensus on what to do exactly, as Parliament, in a fully autonomous way, with regard to the Constitution and, secondly - more importantly - to fight for the European Parliament to retain the constitutional role won for it by the Convention. If there is to be debate on a timetable or on a proposal, we wish to act, Mrs Merkel, Mr Poettering, as codecision-makers and not observers. Mr Poettering, I want to see you fight for this right of Parliament's.
(Applause)
Mr President, you spoke of values and cited specific cases relating to the defence of human rights, which is a subject of the utmost importance for our institution. You also spoke of tolerance, a word of which you are very fond. I must tell you, speaking personally, that sometimes this word worries me, because behind the word 'tolerance' crimes are committed and individuals' rights are infringed - crimes and infringements that are, precisely, 'tolerated' - and this is something that we absolutely must not forget. This is why we prefer to speak of 'rights common to all men and all women', which are equal for everybody and must remain so.
To speak of relations with Russia means bringing up the subject of Chechnya and, responsibly, opening a debate on decreasing energy dependency, which involves strong criticism of those countries - and there are many of them - that are running in a disorganised fashion to the court of 'Czar' Putin. In our dialogue with the United States we must not forget the death penalty in force in that country, CIA flights, the issue of passenger data, and pre-emptive war. Finally, with regard to the defence of human rights we must not forget, by means of small emergency resolutions, to defend those individuals who by themselves, forgotten in some prison or some forest, are defending those rights. Merely speaking of security, Mr President - and you spoke at length of it, in the name of our Parliament - cannot make the resolutions that have been adopted in favour of disarmament and a code of conduct on arms progress to the second stage.
Mr President, we will be very active in the work on internal reform. There are two subjects that you did not mention and that seem to me to be fundamental: the first is the debate on Parliament's seat. I hope that you, personally, and the parliamentary groups will have the courage to hold a debate in this Chamber on the European Parliament's seat. Perhaps the home of European history may best be located here, in this very beautiful building. Who knows? I think, however, that it is important for you to truly take the initiative in tackling the problem of where Parliament should meet.
The second subject - and I know very well that I will have to work hard here to convince you - is making this institution greener, not from a political point of view but in terms of its environmental sustainability. I will succeed in convincing you, I am absolutely certain of it, since every day the resources wasted even by this Assembly in terms of water, light and official cars is something that, if we want to be true to our commitments on climate change, we cannot tolerate.
In conclusion, I would briefly like to address Mrs Merkel. Your proposals on bureaucracy, on discontinuity and on better regulation leave us rather cold and concerned. The problem of bureaucracy is national rather than European: how many people are there in the delegation accompanying you today? It is certainly more substantial than that accompanying President Barroso, and those complaining of excessive regulations are the multinationals, not the citizens, who say - going by successive Eurobarometer surveys - that they want more laws to protect them, not fewer! Finally, the proposal on discontinuity in fact brings in an opportunity for your institution to boycott and delay all the laws that you do not like.
Mr President, I wish you success in your work and I believe that we will have fun over the next two years.
(Applause)
Thank you very much, Mrs Frassoni. With regard to human rights, we have always agreed with each other.
As for the issue of where Parliament should sit, I have indeed given thought to whether I should talk about that, but came to the conclusion that I should not.
Mr President, ladies and gentlemen, former Presidents who remind me of many times spent together, President-in-Office of the Council, President of the Commission, it is not often that we have a chance to take a step back and enjoy the opportunity that is given us today, however briefly, to exchange views on the entire period between now and the next European elections.
True, it is no secret that my group does not share the political options of the majority of this Parliament. I will nevertheless deliberately use some of the key points of your speech to make several specific proposals. They are limited measures with nothing revolutionary about them, and I sincerely think you do not necessarily have to sympathise with the European United Left/Nordic Green Left to identify with them. If the President of the European Parliament simply took them into account that would send a positive signal to important sections of our public opinion; it would say that you have heard them.
Thus, referring to the aspirations of Europe's citizens, Mr President, you stressed and I quote: 'we must preserve the European social model' and, more importantly, you went on to say 'our acts must be convincing'. That is in fact essential if we are to dispel a deep malaise that is being fed by the idea that instead of protecting the citizens from the effects of today's globalisation the European Union is too often helping to make everyone's existence increasingly insecure.
A significant act to begin to dispel this feeling of inevitability would be welcome. I suggest, Mr President, that you call on the Council, Commission and Parliament to abandon a proposal for a directive that affects the entire population of the European Union and that seems so dogmatic, so unjustified and so devastating for the future of public services that it is likely to provoke a new Bolkestein effect if nothing changes in the next few months; I am speaking of the proposal to liberalise postal services on 1 January 2009, six months before the next elections.
More generally, you stressed another idea which I consider very right and very important. You say we need 'a new pact between the citizens and the institutions of the European Union', then, about the future European treaty, you say: 'we need a thoroughgoing reform of the European Union'. Everyone agrees this is necessary, but opinions on the substance of the future European basic law differ.
Mr Barroso has just addressed the Netherlands, saying to them: please help us, everyone has to move. I am suggesting to you a method that will allow everyone to move, to help relaunch Europe. Let the process which is starting be an opportunity for a real public debate across the Union, a candid debate, as close to the citizens as possible, on the meaning of Europe 50 years after the Treaty of Rome, on the purpose of our common policies, on the commitments we are prepared to assume together in the future. If the President of Parliament sets himself the task of bringing such an initiative to fruition, he will instantly have fulfilled his mandate.
Finally, Mr President, you made some apt remarks about intercultural dialogue and more particularly the Middle East, where you hope to go as soon as possible, you said. That does not surprise me, and I thank you for it. With this in mind, of all the initiatives I would like the President of Parliament to take, the most symbolic in my view, following the almost unhoped-for Mecca agreement, in which the whole of Hamas promises to comply with the international resolutions and the agreements signed between the PLO and Israel, would be to solemnly call on the European Union to lift the blockade on the Palestinian Government and to give a new chance to the hope for a just peace in a region that has been bruised by occupation and war for several generations.
I know that none of these initiatives will be easy to take, Mr President, but if you do, they are such that history will remember them.
Thank you, Mr Wurtz. I am grateful for the respect that we have always shown each other.
on behalf of the IND/DEM Group. - (DA) Mr President, Chancellor Merkel, Mr Barroso, esteemed former Presidents of this Chamber, whom I remember with pleasure from the Conference of the Presidents, we now have Mr Poettering as President, and he is eager for a bigger dose of the EU, even though he also cleverly talks about subsidiarity. He should allow himself a referendum in which he might convince his fellow Germans that they too should vote in favour of a Constitution with more laws and regulations made in Brussels. Three thousand regulations are not enough. It is not enough that 86% of the laws ratified in the German Bundestag are now enacted in Brussels. Listen to the warning from the former German President, Roman Herzog, who headed our Charter Convention. Note the results of the referendums in France and the Netherlands. The French and the Dutch had a chance to vote in favour of the Constitution, and they threw it away. The lesson now drawn from this is that we should never again have a referendum. The former President of the Bundestag's Europe Committee, Jürgen Meier, also stated in the Constitutional Convention that a voluntary referendum could be agreed in the Bundestag, with an ordinary majority sought. Why not allow the Germans to express their opinion on the Constitution that the President and the German Presidency of the Council are so keen to see adopted?
Officials in Brussels and the judges in Luxembourg have a pathological attachment to supersizing and have a fear of democracy. They have not understood the modern trend towards slimmed-down organisations, decentralised accountability and outsourcing. What is good enough for businesses is not good enough for the EU. Nothing is to be farmed out from Brussels to the Member States or to the citizens. Laws are much better for having been drawn up by 3 000 secret working parties in the Commission and adopted by 300 secret working parties in the Council of Ministers, as well as by 15 000 professional lobbyists. Long live technocracy in a corporate EU! Mrs Mussolini can spare a friendly thought for her grandfather's dedication to corporatism. The voters can be allowed to go to the polls every five years and vote in favour of someone who can neither propose nor adopt laws. Elected representatives can only advise the Commission by tabling amendments. That is what it all comes down to at present, and a similar mindset is also at the heart of the Constitution - only in many more areas.
If something cannot be adopted by Council ministers and officials, there is always the possibility of going to the Court of Justice in Luxembourg with proposals that neither the electorate, national parliaments nor governments will know anything about. Unanimously adopted penalties in connection with environmental issues are deemed unlawful because the judges want to see such penalties adopted by majority decision-making and well within their own control. Enshrined as it is in treaties and draft constitutions alike, property law is clearly a matter for the Member States. However, the obligation incumbent on farmers to reside on their own farms is judged to be unlawful, despite the unanimous verdict of the Danish Parliament to the contrary. Voters and their parliaments are regarded as incapable, and family holdings are seen as being out of date. Let us, rather, have a bunch of jumped-up Prussian-style Junkers running agriculture everywhere in the EU. Farmers are not good enough, and nor are employees' and employers' collective agreements, penal legislation, national judges or the voters. The EU grandees know far better.
We have won many small victories for openness, and the Bundestag in Berlin has introduced the best rules yet for scrutinising the EU. The time has now come when the threefold division of power into openness, proximity and democracy needs to govern the whole of the EU. There must be no more laws that cannot be amended by elected representatives. There must be no more laws that cannot be amended by the voters at the next election. There must be no more treaties and constitutions that have not been adopted by the voters in referendums held throughout the EU, and preferably on the same day.
The President mentioned our electronic voting equipment. I fondly recall the time when the new system from Olivetti was introduced. It is a system I should like to have back again, for then my proposals could actually be adopted.
Ladies and gentlemen, those who are less familiar with the details - particularly our guests in the galleries - may perhaps not be aware that elections in Denmark are held on Thursdays rather than on Sundays, and Mr Bonde always takes that to mean that he has been a Member of this House for longer, even though that is wrong in legal terms, since he and I both became Members of it on 17 July 1979.
His constant insistence on this does, however, give me hope that he cannot be that lacking in affection for the European Union and for this House if he so readily asserts that he - as he understands it - has been in this House for longer than anyone else.
on behalf of the ITS Group. - (FR) Mr President, former Presidents, Mrs Merkel, Mr Barroso, the President of Parliament has just done a skilful job of describing the kind of political programme that one might perhaps have expected to hear from a President of the European Council or, indeed, of the Commission than from a President of Parliament in his role as arbiter.
In view of the group dynamics that often prevail in institutions, your speech, Mr President, concerning the will of the peoples no doubt reflects the opinion of the majority of this House. You will allow me, however, to express what lawyers in the English-speaking world call a dissenting opinion.
You spoke of the 'temporary' hitch - the word 'temporary' was yours - involving the draft European Constitution as it was received in France and the Netherlands. The impression you gave was that this was merely a hiccup limited to two Member States. However, everyone knows, or ought to know, that if this project had been submitted directly to the people of the Member States and not merely to members of the national parliaments, the document concerned would, in all probability, have been rejected much more widely.
We need, then, to know once and for all why, when nations express themselves freely in opposition to the dominant way of thinking, they go on being presented with the same menu that they have rejected. When, however, they come out in agreement with the dominant trend, it is emphasised that their commitment is apparently definitive, irrevocable and perpetual and that they will not be entitled to backtrack.
In your speech, you mentioned several important features of our European tradition, and four in particular: Greek philosophy, Roman law, Judaeo-Christian spirituality and the Enlightenment. That, however, is a crucial element of the problem: how faithful is the European Union to these components of its intellectual, moral and spiritual heritage?
Is the European Union now inspired by Christian values or by a general hedonism that is out to destroy these same values in the name of a human rights ideology that brooks no resistance but of which variable geometry is always a feature?
Are the structure and operation of the EU governed by Greek philosophy's demand for clarity and simplicity and by the Greek political tradition of citizens' direct participation in the affairs of the city state; or are we instead seeing the implementation of a heavy, centralised and shortly to be outmoded structure that is ostensibly designed for governing almost 500 million Europeans but that, in practice, disregards their differences?
Is European legislation inspired by the precision and concision of Roman law or is it a concoction of thousands of obscure and wordy texts involving detailed restrictions? Are we genuinely respectful of the tradition of public debate handed down to us by the Greeks and Romans? As for the Enlightenment, I would not conceal from you the concern we felt last month on hearing Chancellor Merkel quote freely from Voltaire in this House but then say to us - not literally, admittedly, but in essence - that there should be no tolerance for the enemies of tolerance - a statement that recalls the words of the French revolutionary Saint-Just, spoken before the revolutionary court that instigated the Terror: 'no liberty for the enemies of liberty'.
To conclude, Europe is the only region in the history of humanity to have invented the liberty and equality of nations. It is the region in which the people have always risen up against putative dictatorships - a fact that explains their current distrust of the wayward direction taken by the EU. We do not need a Eurocratic superstate to guarantee the mutual security of our nations and borders, to launch detailed industrial, cultural and research cooperation projects and to protect us properly against migratory flows or against imports of products that have been manufactured for next to nothing and that are ruining our industries. The instruments of international law are more than adequate to this task. We have to rediscover the true genius of Europe and the law appropriate to Europeans.
(SK) Mr President, may I begin by offering my sincere congratulations on your election to the position of president of the European Parliament, which is the most democratic and, at the same time, one of the most important of European institutions. You have become the first president of the European Parliament after the adoption and implementation of the Treaty of Nice. Currently, the European Union comprises 27 Member States. I have not referred to this fact by chance, as political experience demonstrates that the implementation of one treaty is followed by preparations for another. Two years of wavering and marking time with regard to the Constitutional Treaty have harmed the idea of a united Europe. You are assuming office at a time when Germany, one of the founding Member States, holds the presidency of the European Union, and I therefore expect you to decide on what needs to be done next concerning the Constitutional Treaty. Most Member States have opted for supporting the Constitutional Treaty and are willing to carry on implementing the vision of a united Europe, and their wishes cannot be overlooked because of the negative stance adopted by two of the Member States.
I would appreciate it if, following the election of its president, the European Parliament would now give some thought to introducing new rules or revising the existing Rules of Procedure. I have respected the 'gentleman's agreement' made in the past by the two big political groups with regard to the election of the president of the European Parliament. However, a democratic system should also allow a candidate from a smaller political group to be elected. I am quite sure that in this House there are many distinguished and capable people in smaller political groups as well.
Mr President, I sincerely hope that during your term in office you will advocate greater involvement by the twelve new Member States in the shaping of European policies. Looking at how the new Member States are currently represented on the committees of the European Parliament, I cannot help feeling dejected. Similar discrimination against the new Member States can be seen from the number of their nationals employed by the European Parliament. What is important here is not only the mere numbers but the positions these people fill. There are nationals from our countries who often have two university degrees, foreign work experience and a good command of three of the EU 15 languages, and yet are in secretarial positions and therefore assisting superiors whose academic and language skills may be significantly inferior to their own. By way of an example, let me refer to the procedure known as internal tendering to fill secretarial positions, which was carried out last year and served as the basis for assigning about 50 employees from the new Member States to secretarial jobs. All of these people are university graduates and are currently performing at grade B and A levels but collecting secretarial pay. The European Union is generating savings, as skilled work is carried out for low pay, but I am wondering whether this represents fairness and non-discrimination. Non-discrimination also includes gender equality, a topic so often debated here. We even have a dedicated committee to deal with this issue, but we are lagging behind in enforcement.
In conclusion, Mr President, I would like to wish you every success in your role as president of the European Parliament. I have great esteem for you personally as well as for your rich track record and experience in European politics, and I believe that you will make a good and just administrator of public affairs.
I should like to thank Mrs Belohorská very much for her very kind personal remarks.
That brings to a close the part of the sitting including the President's inaugural address.
Written statements (Rule 142)
I greatly welcome the remarks of both President Poettering and Chancellor Merkel.
Quoting Robert Schuman, we can say: 'the story of European integration is fundamentally a success story'. A failure of the constitutional process would put at risk the continuation of this success story. If we do not succeed in creating a more efficient and more democratic Union, one that is closer to the citizens, this would seriously affect the success of the Lisbon Strategy, the creation of a more competitive Europe that nonetheless preserves its social values. I consider an important element of this to be the creation of a more transparent, more unified legislation, which can promote the development of small and medium-sized enterprises at the European level, and thereby help create jobs as well.
Increasing competitiveness is also indispensable in order for Europe not to be forced to play the role of 'economic giant - political dwarf' in world politics. Today it may be more important than ever for European values, human rights, democracy, the rule of law and equal opportunities to be represented globally. This is especially true in the year of equal opportunities, when both at European and at national levels we must make efforts to help those who suffer disadvantages.
While welcoming the importance given to the integration of migrants, I would like to add with regard to their situation: we should not forget the largest and perhaps more disadvantaged minority in Europe, the Roma. In this regard as well, we need to tear down the imaginary economic and social Berlin Wall. I would note especially the protection of women and children, who are the most vulnerable and suffer from a dual discrimination.
With regard to the rule of law, I wish to recall that the Union is fundamentally based on legal principles, and its functioning presupposes that every citizen respects its laws. Members of the European Parliament must lead the way in respecting our laws - otherwise we shall set a bad example to all of Europe's citizens.
(The sitting was suspended at 12.05 a.m, and resumed for voting time at 12.10 a.m.)